Title: From Thomas Jefferson to Albert Gallatin, 6 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin.
                            
                            Jan. 6. 07.
                        
                        Mr Clarke left with me the papers I now send you presenting the claim of the Corporation of N. Orleans to
                            all the lands between the city and the Bayou St. Jean, as a common. what is to be done? the subject is broader than these
                            papers present. I presume this claim would be proper for an investigation & report by the Commissioners. I believe it to
                            be a plot against Lafayette. that there should be left a reasonable Common for them we had directed: but they might as
                            well claim to the ocean as to Bayou St. Jean. I am certain there is in some of Claiborne’s letters, information that they
                            never had a right to a common but under a kind of lease or permission for a term of years, expired long since.
                        But I think we should go further, and direct the Governor to report to us in detail all the lots &
                            buildings owned by the public in New Orleans, stating the use they were applied to under the former government, and that
                            for which they would be proper now; to be laid before Congress at their next session for their determination. indeed I am
                            not certain but that Claiborne has made such a report to the Secretary at War. Affectionate salutations.
                    